939 A.2d 215 (2008)
193 N.J. 331
In the Matter of Ricardo A. CANTON, a/k/a Richard Canton, an Attorney at Law.
Supreme Court of New Jersey.
January 9, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-074, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), RICARDO A. CANTON, a/k/a RICHARD CANTON, formerly of METUCHEN, who was admitted to the bar of this State in 1981, and who has been temporarily suspended from the practice of law since February 26, 2007, be disbarred based on respondent's disbarment in New York following his guilty plea in the United States District Court for the Southern District of New York to violating 21 U.S.C.A. § 5812, 814(a)(1) and (b)(1)(A) (possession with intent to distribute controlled substances and penalties), and 21 U.S.C.A. §§ 952,960(a)(1) and (b)(1)(B) (importing or exporting controlled substances and penalties), conduct that in New Jersey constitutes a violation of RPC 8.4(b) (commission of a criminal act that adversely reflects on the lawyer's honesty, trustworthiness or fitness);
And RICARDO A. CANTON, a/k/a RICHARD CANTON, having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that RICARDO A. CANTON, a/k/a RICHARD CANTON, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that RICARDO A. CANTON, a/k/a RICHARD CANTON, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RICARDO A. CANTON, a/k/a RICHARD CANTON, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.